Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered. 

Specification
3.	The use of the term Tween 20 (page 13, [0030]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohannon et al (US 7,319,032; herein referred to as Bohannon) in light of Thermo Scientific Sodium Deoxycholate Detergent for the reasons of record in the Final Rejection dated 6/3/21. 
	With respect to the amendments to claim 1 which add limitations directed to the device that the sample addition part is to be incorporated into, such limitations to the device (separate sample addition part and labeled substance part) are considered an intended use for the sample addition part that is made by the method of claim 1. How the sample addition part is intended to be used after it is made has no bearing on the method that makes the sample addition part and thus does not further limit the claimed method of making the sample addition part. Bohannon teaches the claimed sample addition part and the method for making it. 
	With respect to claim 5, claim 5 has been amended to recite a device with a separate sample addition part and a separate labeled substance part. Bohannon teaches a device comprising a chromatographic medium that, upon wetting, allows a sample to migrate through various zones that are in fluid communication. The chromatographic medium includes a sample release zone with bulking material having a non-sugar sweetener compound and other reagents including surfactants, blocking agents, or flow reagents (i.e. a sample application part) and an analyte binding zone with a mobile detectable analyte binding reagent (i.e. a labeled substance part) (Col. 3, lines 15-37). Bohannon teaches that in some embodiments the sample application part and labeled substance part overlap to form a single zone (Col. 11, lines 56-60) but in other embodiments the sample application part and labeled substance part are separate and distinct. 
	With respect to new claims 9 and 10, the blocking agents or flow reagents taught by Bohannon in the sample application zone can be considered “sample developing ingredients”. 

7.	Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoda et al (JP2008203135A; herein referred to as Motoda) in light of Thermo Scientific Sodium Deoxycholate Detergent for the reasons of record in the Final Rejection dated 6/3/21.
	With respect to the amendments to claim 1 which add limitations directed to the device that the sample addition part is to be incorporated into, such limitations to the device (separate sample addition part and labeled substance part) are considered an intended use for the sample addition part that is made by the method of claim 1. How the sample addition part is intended to be used after it is made has no bearing on the method that makes the sample addition part and thus does not further limit the claimed method of making the sample addition part. Motoda teaches the claimed sample addition part and the method for making it. 
	With respect to claim 9, Motoda teaches including a nonspecific reaction inhibitor, such as BSA, with the surfactant and latex particles (paragraph [0029]). Page 13 of the instant specification refers to BSA as a sample developing ingredient. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al (US 2010/0136566 A1, herein referred to as Mehra) in view of Bohannon et al (US 7,319,032; herein referred to as Bohannon) in light of Thermo Scientific Sodium Deoxycholate Detergent. 
	Mehra teaches an immunochromatographic device comprising a sample pad (i.e. a sample application part), a reagent pad with labeled detection reagent (i.e. a labeled substance part), a detection zone, and an absorbent pad (see Fig. 1). The sample pad can contain dried detergents/surfactants, such as Tween-20, Triton X-100, CHAPS, and blocking agents, such as BSA ([0033], [0034]). 
	Mehra differs from the instant invention in failing to teach sodium deoxycholate as the surfactant in the sample pad. 
	See the Final Rejection dated 6/3/21 for the teachings of Bohannon and Thermo Scientific Sodium Deoxycholate Detergent. Bohannon lists sodium deoxycholate, Tween-20, and Triton X-100, CHAPS, as exemplary surfactants suitable for use in the sample application part (Col. 21, lines 12-39)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use sodium deoxycholate, as taught by Bohannon, as a surfactant in the sample pad of Mehra because Mehra teaches Tween-20, Triton X-100, and CHAPs as examples of surfactants in the sample pad and Bohannon teaches that sodium deoxycholate, Tween-20, and Triton X-100, and CHAPS are functionally equivalent surfactants. Furthermore, Mehra teaches the surfactant in the sample pad as being in a dry form and Bohannon teaches drying surfactants, such as sodium deoxycholate on a sample pad.  A person of ordinary skill in the art reasonably would have expected success because both Mehra and Bohannon are directed to lateral flow device with sample pads that contain surfactants. 
With respect to claims 2 and 6, Thermo Scientific Sodium Deoxycholate detergent shows the surfactant claimed by the applicant, sodium deoxycholate, being a
water-soluble anionic surfactant, whose molecular weight is 414.6 which falls within the
range of 200 to 900 recited in claims 2 and 6. 
	With respect to claims 9 and 10, Mehra teaches including a blocking agent, such as BSA, with the surfactant in the sample pad. Page 13 of the instant specification refers to BSA as a sample developing ingredient. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



8/13/2022